 
Exhibit 10.1
 
GO2GREEN LANDSCAPING, INC.


INVESTOR SUBSCRIPTION AGREEMENT (the "Subscription Agreement") between GO2GREEN
LANDSCAPING, INC., a Nevada corporation (the "Company") and the person or
persons executing this Agreement on the execution page hereof (the
"Subscriber").  All documents mentioned herein are incorporated by reference.


1. Description of the Offering.  This Subscription Agreement is for a minimum of
Six Million Nine Hundred Thirty-Three Thousand Three Hundred Thirty-Four
(6,933,334) shares (the "Shares") of the Company's common stock, par value
$0.001 per share (the "Common Stock") and a maximum of Eight Million Four
Hundred Thousand (8,400,000) shares, at a purchase price of $0.375 per share. 
The offering of the Shares (the "Offering") shall be for a minimum offering
amount of Two Million Six Hundred Thousand Dollars ($2,600,000) (the "Minimum
Offering Amount") and a maximum offering amount of Three Million One Hundred
Fifty Thousand Dollars ($3,150,000)(the "Maximum Offering Amount"). The Company
is offering the Shares on a "best efforts" basis. The Offering will occur
simultaneously upon the consummation of the merger (the "Merger") among the
Company, nDivision Inc., a Texas corporation ("NDI"), and NDI Acquisition Corp.,
a Delaware Corporation ("Acquisition"). Following the Merger, NDI will become a
wholly-owned subsidiary of the Company, change its name to "nDivision, Inc.", or
such similar name as is available, and adopt the business plan of NDI. The
Merger is contingent upon the Company selling Shares in the Minimum Offering
Amount.  The Company, in its sole discretion, may continue the Offering for up
to two weeks following the Merger or until subscriptions in the Maximum Offering
Amount are sold.  The Shares sold in the Offering will be subject to a nine
month restriction from sale, transfer, pledge or hypothecation as set forth in
Section 4 of this Subscription Agreement.


All funds sent to the Company by offerees to purchase Shares will be sent to and
held in a noninterest-bearing escrow account (the "Escrow Account") maintained
by counsel to the Company, Kane Kessler, P.C. (the "Escrow Agent"). The
subscriptions will remain in the Escrow Account until subscriptions in the
Offering Amount have been received (the "Closing").  At the Closing, the Escrow
Agent will be authorized to release funds to the Company.


This Company is offering (the "Offering") the Shares, solely to accredited
investors who qualify as accredited investors pursuant to the suitability
standards for investors described under Regulation D of the Securities Act of
1933, as amended (the "Securities Act") and who have no need for liquidity in
their investments.  Prior to this Offering there was only a limited public
market for the Shares and no assurance can be given that a market will develop,
or if developed, that it will be maintained so that any subscribers in this
Offering may avail any benefit from the same.


THE SECURITIES OFFERED HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK
AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD THE LOSS OF THEIR ENTIRE
INVESTMENT.  THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT, OR THE SECURITIES LAWS OF ANY STATE, OR OTHER JURISDICTION AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE SECURITIES MAY NOT BE
TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR ASSIGNED EXCEPT AS PERMITTED UNDER
SUCH ACT OR SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
 
 
Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------







2.  Other Terms of the Offering; Acceptance of Subscription. The execution of
this Subscription Agreement shall constitute an offer by the Subscriber to
subscribe for the Shares in the amount and on the terms specified herein.  The
Subscriber must also complete and execute the Subscriber Questionnaire attached
hereto.  The Company reserves the right, in its sole discretion, to reject in
whole or in part, any subscription offer.  If the Subscriber's offer is
accepted, the Company will execute a copy of this Subscription Agreement and
return it to the Subscriber.  The Subscriber understands and agrees that
pursuant to Rule 506(c) of Regulation D promulgated under the Securities Act,
the Company needs to take reasonable steps to verify that the Subscribers are
accredited investors directly or by a third party service and, in its sole
discretion, may (i) reject the subscription of any Subscriber, whether or not
qualified, in whole or in, part, and (ii) may withdraw the Offering at any time
prior to the termination of the Offering.  The Company shall have no obligation
to accept subscriptions in the order received. This subscription shall become
binding only if accepted by the Company.


3.  Subscription Procedures.  To subscribe, the Subscriber must send a completed
and executed copy of each this Subscription Agreement and the Subscriber
Questionnaire  to:
 

 
Go2Green Landscaping, Inc.
 
825 Western Ave, Suite 19
 
Glendale, California 91201

 
along with, either


·     payment of the Subscriber's subscribed amount by wire transfer as follows:



     
Signature Bank
 
50 West 57th Street, 3rd Floor
 
New York, New York
     
Account Name: Kane Kessler, P.C., IOLA
 
Account # 1501363886
 
ABA # 026013576
     
Memo: GTGN / nDivision, Inc.



or


·     payment of the Subscriber's subscribed amount by check payable to "Kane
Kessler, P.C., Escrow Agent for Go2Green Landscaping, Inc."
 
 




Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------



 

 
4.  Lockup of Shares.  The Subscriber agrees that during the period beginning on
the date hereof (the "Effective Date") and ending nine (9) months after such
date (the "Lockup Period"), the Subscriber will not, without the prior written
consent of the Company, directly or indirectly, (i) offer, sell, offer to sell,
contract to sell, hedge, pledge, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or sell (or announce any offer, sale, offer of sale, contract of sale,
hedge, pledge, sale of any option or contract to purchase, purchase of any
option or contract of sale, grant of any option, right or warrant to purchase or
other sale or disposition), or otherwise transfer or dispose of (or enter into
any transaction or device that is designed to, or could be expected to, result
in the disposition by any person at any time in the future), any of the Shares,
owned, within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the "Exchange Act"), by the Subscriber on the Effective Date
or hereafter acquired or (ii) enter into any swap or other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Shares, whether any such swap or
transaction described in clause (i) or (ii) above is to be settled by delivery
of any Shares.  The Subscriber hereby authorizes the Company during the Lockup
Period to cause any transfer agent for the Shares to decline to transfer, and to
note stop transfer restrictions on the stock register and other records relating
to, the Shares for which the Subscriber is the record holder and, in the case of
Shares for which the Subscriber is the beneficial but not the record holder,
agrees during the Lockup Period to cause the record holder to cause the relevant
transfer agent to decline to transfer, and to note stop transfer restrictions on
the stock register and other records relating to, such Company Securities.


5.  Representations and Warranties.


The Subscriber hereby represents and warrants to, and agrees with, the Company
as follows:


(a) The Subscriber is either (i) an "accredited investor" as that term is
defined in Regulation D promulgated under the Securities Act and as set forth in
Exhibit A-1 attached hereto and made a part hereof, or (ii) outside the United
States when receiving and executing this Subscription Agreement and the
Subscriber is not a U.S. Person as defined in Rule 902 of Regulation S
promulgated under the Securities Act and as set forth in Exhibit A-2 attached
hereto and made a part hereof;.


(b) The Subscriber is a "sophisticated investor" as that term is defined in Rule
506(b)(2)(ii) of Regulation D promulgated under the Securities Act.


(c) For California and Massachusetts individuals: If the subscriber is a
California resident, such subscriber's investment in the Company will not exceed
10% of such subscriber's net worth (or joint net worth with his or her spouse).
If the subscriber is a Massachusetts resident, such subscriber's investment in
the Company will not exceed 25% of such subscriber's joint net worth with such
subscriber's spouse (exclusive of principal residence and its furnishings).


(d) If a natural person, the Subscriber is a bona fide resident of the state or
non-United States jurisdiction contained in the address set forth on the
Signature Page of this Agreement as the Subscriber's home address, at least 21
years of age, and legally competent to execute this Agreement. If an entity, the
Subscriber has its principal offices or principal place of business in the state
or non-United States jurisdiction contained in the address set forth on the
Signature Page of this Agreement, the individual signing on behalf of the
Subscriber is duly authorized to execute this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the Subscriber
enforceable against the Subscriber in accordance with its terms.
 
 
 


Exhibit 10.1 -- Page 3

--------------------------------------------------------------------------------





(e) The Subscriber recognizes that the purchase of the Shares involves a high
degree of risk including, but not limited to, the following: (a) the Company
remains an early stage business with limited operating history and requires
substantial funds in addition to the proceeds of the Offering; (b) an investment
in the Company is highly speculative, and only investors who can afford the loss
of their entire investment should consider investing in the Company and the
Shares; (c) the Subscriber may not be able to liquidate its investment; (d)
transferability of the Shares is extremely limited; (e) in the event of a
disposition, the Subscriber could sustain the loss of its entire investment; (f)
the Company has not paid any dividends since its inception and does not
anticipate paying any dividends in the foreseeable future; and (g) the Company
may issue additional securities in the future which have rights and preferences
that are senior to those of the Shares.  Without limiting the generality of the
representations set forth in herein, the Subscriber represents that the
Subscriber has carefully reviewed the "Risk Factors" contained in the Private
Placement Memorandum accompanying this Agreement (the "Risk Factors"). The
Subscriber has received, read carefully and is familiar with this Agreement and
the Risk Factors.


 (f) The Subscriber hereby acknowledges receipt and careful review of this
Agreement, the Risk Factors and any documents which may have been made available
upon request as reflected therein (collectively referred to as the "Offering
Materials") and hereby represents that the Subscriber has been furnished by the
Company during the course of the Offering with all information regarding the
Company, the terms and conditions of the Offering and any additional information
that the Subscriber has requested or desired to know, and has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the Company and the
terms and conditions of the Offering. The Subscriber has had access to all
additional information necessary to verify the accuracy of the information set
forth in this Agreement and any other materials furnished herewith, and have
taken all the steps necessary to evaluate the merits and risks of an investment
as proposed hereunder.


(g) The Subscriber (or the Subscriber's representative) has such knowledge and
experience in finance, securities, taxation, investments and other business
matters so as to be able to protect the interests of the Subscriber in
connection with this transaction, and the Subscriber's investment in the Company
hereunder is not material when compared to the Subscriber's total financial
capacity.


(h) The Subscriber understands the various risks of an investment in the Company
as proposed herein and can afford to bear such risks, including, without
limitation, the risks of losing the entire investment.


(i) The Subscriber acknowledges that there has been limited trading in the
Company's common stock and there can be no assurance that an active trading
market in the Company's common stock will either develop or be maintained and
that the Subscriber may find it impossible to liquidate the investment at a time
when it may be desirable to do so, or at any other time.


(j) The Subscriber has been advised by the Company that none of the Shares have
been registered under the Securities Act, that the Shares will be issued on the
basis of the statutory exemption provided by Rule 506(c) of the Securities Act
or Regulation D promulgated thereunder or Regulation S promulgated under the
Securities Act, or both, relating to transactions by an issuer not involving any
public offering and under similar exemptions under certain state securities
laws; that this transaction has not been reviewed by, passed on or submitted to
any federal or state agency or self-regulatory organization where an exemption
is being relied upon; and that the Company's reliance thereon is based in part
upon the representations made by the Subscriber in this Agreement.
 
 
 
Exhibit 10.1 -- Page 4

--------------------------------------------------------------------------------







(k) The Subscriber acknowledges that the Subscriber has been informed by the
Company of or is otherwise familiar with, the nature of the limitations imposed
by the Securities Act and the rules and regulations thereunder on the transfer
of the Shares. In particular, the Subscriber agrees that no sale, assignment or
transfer of any of the Shares shall be valid or effective, and the Company shall
not be required to give any effect to such a sale, assignment or transfer,
unless (i) the sale, assignment or transfer of such Shares is registered under
the Securities Act, it being understood that the Shares are not currently
registered for sale and that the Company has no obligation or intention to so
register the Shares, except as contemplated by the terms of this Agreement or
(ii) such Shares are sold, assigned or transferred in accordance with all the
requirements and limitations of Rule 144 under the Securities Act (it being
understood that Rule 144 is not available at the present time for the sale of
the Shares), or (iii) such sale, assignment or transfer is otherwise exempt from
registration under the Securities Act. The Subscriber further understands that
an opinion of counsel and other documents may be required to transfer the
Shares.


(l) The Subscriber acknowledges that the Shares shall be subject to a stop
transfer order and the certificate or certificates evidencing any Shares shall
bear the following or a substantially similar legend or such other legend as may
appear on the forms of Shares and such other legends as may be required by state
blue sky laws:


For U.S. Persons:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE
HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.


THE SALE, ASSIGNMENT, GIFT, BEQUEST, TRANSFER, DISTRIBUTION, PLEDGE,
HYPOTHECATION OR OTHER ENCUMBRANCE OR DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS RESTRICTED BY AND MAY BE MADE ONLY IN ACCORDANCE WITH THE
TERMS OF A SUBSDCRIPTION AGREEMENT DATED FEBRUARY __, 2018.
 
 
 
Exhibit 10.1 -- Page 5

--------------------------------------------------------------------------------

 

 


For Non-U.S. Persons:


THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.


(m) The Subscriber will acquire the Shares for the Subscriber's own account (or
for the joint account of the Subscriber and the Subscriber's spouse either in
joint tenancy, tenancy by the entirety or tenancy in common) for investment and
not with a view to the sale or distribution thereof or the granting of any
participation therein, and has no present intention of distributing or selling
to others any of such interest or granting any participation therein.


(n) No representation, guarantee or warranty has been made to the Subscriber by
any broker, the Company, any of the officers, directors, stockholders, employees
or agents of either of them, or any other persons, whether expressly or by
implication, that: (I) the Company or the Subscriber will realize any given
percentage of profits and/or amount or type of consideration, profit or loss as
a result of the Company's activities or the Subscriber's investment in the
Company; or (II) the past performance or experience of the management of the
Company, or of any other person, will in any way indicate the predictable
results of the ownership of the Shares or of the Company's activities.


(o) In making the decision to invest in the Shares the Subscriber has relied
solely upon the information provided by the Company in the Offering Materials.
The Subscriber disclaims reliance on any statements made or information provided
by any person or entity in the course of Subscriber's consideration of an
investment in the Shares other than the Offering Materials.


(p) The Subscriber is not subscribing for the Shares as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by a person other than a representative of the Company with
which the Subscriber had a pre-existing relationship in connection with
investments in securities generally.


(q) The Subscriber is not relying on the Company with respect to the tax and
other economic considerations of an investment.
 
 
 
 


Exhibit 10.1 -- Page 6

--------------------------------------------------------------------------------

 

 


(r) The Subscriber acknowledges that the representations, warranties and
agreements made by the Subscriber herein shall survive the execution and
delivery of this Agreement and the purchase of the Shares.


(s) The Subscriber has consulted his own financial, legal and tax advisors with
respect to the economic, legal and tax consequences of an investment in the
Shares and has not relied on the Offering Materials or the Company, its
officers, directors or professional advisors for advice as to such consequences.


(t) If the Subscriber is a non-U.S. Person, the Subscriber has not acquired the
Common Stock as a result of, and will not itself engage in, any "directed
selling efforts" (as defined in Regulation S under the Securities Act) in the
United States in respect of the Common Stock which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of the
Common Stock; provided, however, that the Subscriber may sell or otherwise
dispose of the Common Stock pursuant to registration thereof under the
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements;


(u) If the Subscriber is a non-U.S. Person, the Subscriber acknowledges that the
statutory and regulatory basis for the exemption from U.S registration
requirements claimed for the offer of the Common Stock, although in technical
compliance with Regulation S, would not be available if the offering is part of
a plan or scheme to evade the registration provisions of the Securities Act or
any applicable state or provincial securities laws;




6.  Indemnification.


The Subscriber understands the meaning and legal consequences of the
representations and warranties contained in Section 4, and agrees to indemnify
and hold harmless the Company and each, officer, director, shareholder,
employee, agent or representative thereof against any and all loss, damage or
liability due to or arising out of a breach of any representation or warranty,
or breach or failure to comply with any covenant, of the Subscriber, contained
in this Agreement. Notwithstanding any of the representations, warranties,
acknowledgments or agreements made herein by the Subscriber, the Subscriber does
not thereby or in any other manner waive any rights granted to the Subscriber
under federal or state securities laws.


7.  Provisions of Certain State Laws.


IN MAKING AN INVESTMENT DECISION, SUBSCRIBERS MUST RELY ON THEIR OWN EXAMINATION
OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
 
 


Exhibit 10.1  --  Page 7

--------------------------------------------------------------------------------

 

 


THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.


8.  Additional Information.


The Subscriber hereby acknowledges and agrees that the Company may make or cause
to be made such further inquiry and obtain such additional information, as they
may deem appropriate, with regard to the suitability of the Subscriber.


9.  Risk Factors.


The Company is in the early stage of development of the Company and is therefore
subject to risks and uncertainties. The occurrence of any one or more of these
risks or uncertainties could have a material adverse effect on the value of any
investment in the Company and the business, prospects, financial position,
financial condition or operating results of the Company. Investors should
carefully consider these risk factors, together with all of the other
information about the Company available in its filings with the Securities and
Exchange Commission which are hereby incorporated by reference.


10.  Miscellaneous.


(a) Irrevocability; Binding Effect.  The Subscriber hereby acknowledges and
agrees that the subscription hereunder is irrevocable, subject to applicable
state securities laws, that the Subscriber is not entitled to cancel, terminate
or revoke this Agreement or any agreements of the Subscriber thereunder, and
that this Agreement and such other agreements shall survive the death or
disability of the Subscriber and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and assigns.  If the Subscriber is more than one person, the
obligations of the Subscriber hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his
heirs, executors, legal representatives and assigns.


(b) Modification. Neither this Agreement nor any provisions hereof shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any such waiver, modification, discharge or
termination is sought.


(c) Notices. Any notice, demand or other communication which any party hereto
may be required, or may elect, to give to any other party hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
box, stamped registered or certified mail, return receipt requested, addressed
to such address as may be listed on the books of the Company, or (b) delivered
personally at such address.


(d) Counterparts.  This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each such counterpart
shall, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.

 
 
Exhibit 10.1  --  Page 8

--------------------------------------------------------------------------------

 
 

 
(e) Entire Agreement.  This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof and there are no
representations, covenants or other agreements except as stated or referred to
herein.


(f) Severability.  Each provision of this Agreement is intended to be severable
from every other provision, and the invalidity or illegality of any portion
hereof shall not affect the validity or legality of the remainder hereof.


(g) Assignability.  This Agreement is not transferable or assignable by the
Subscriber.


(h) Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflict of
laws principles, as applied to residents of that State executing contracts
wholly to be performed in that State.


(i) Choice of Jurisdiction.  The parties agree that any action or proceeding
arising, directly, indirectly or otherwise, in connection with, out of or from
this Agreement, any breach hereof or any transaction covered hereby shall be
resolved within the State of New York. Accordingly, the parties consent and
submit to the jurisdiction of the United States federal and state courts located
within the County of New York, New York.


(Remainder of page intentionally left blank.)
 
 
 
 
 
 
Exhibit 10.1  --  Page 9

--------------------------------------------------------------------------------





IN WITNESS THEREOF, the Subscriber exercises and agrees to be bound by this
Agreement by executing the Signature Page attached hereto on the date therein
indicated.




SUBSCRIPTION AGREEMENT - SIGNATURE PAGE


By executing this Signature Page, the Subscriber hereby executes, adopts and
agrees to all terms, conditions and representations of this Subscription
Agreement and acknowledges all requirements are met by the Subscriber to
purchase Shares in the Company.


The Subscriber hereby offers to purchase [__________] shares at $0.375 per share
for an aggregate investment of $_______________.


Type of ownership:
____________  Individual
____________  Joint Tenants
____________  Tenants by the Entirety
____________  Tenants in Common
____________  Subscribing as Corporation or Partnership
____________  Other



IN WITNESS WHEREOF, the Subscriber has executed this Signature Page this  ___ 
day of ______________, 2018.
 


___________________________
 
_____________________________ 
Exact Name in which Shares are to
 
Exact Name in which Shares are to
be Registered
 
be Registered
     
_____________________________ 
 
_____________________________ 
Signature
 
Signature
     
_____________________________ 
 
_____________________________ 
Print Name
 
Print Name
     
_____________________________ 
 
_____________________________ 
Tax/Passport/ID Number:
 
Tax Identification Number
     
_____________________________ 
 
_____________________________ 
     
_____________________________ 
 
_____________________________ 
Mailing Address
 
Mailing Address
_____________________________ 
 
_____________________________ 
Residence Phone Number
 
Residence Phone Number
_____________________________ 
 
_____________________________ 
Work Phone Number
 
Work Phone Number
_____________________________ 
 
_____________________________ 
E-Mail Address
 
E-Mail Address



 
 

 
Exhibit 10.1  --  Page 10

--------------------------------------------------------------------------------

 
 
 

 
Go2Green Landscaping, Inc. hereby accepts the subscription of [__________]
Shares as of the ____ day of February, 2018.




GO2GREEN LANDSCAPING, INC.






By:  _______________________________
        Name:
        Title:
 
 
 

 




Exhibit 10.1  --  Page 11

--------------------------------------------------------------------------------





EXHIBIT A-1 - ACCREDITED INVESTOR PAGE FOR U.S. PURCHASERS




The undersigned Purchaser is an "accredited investor" as that term is defined in
Regulation D promulgated under the Securities Act and amended by the Dodd-Frank
Wall Street Reform and Consumer Protection Act by virtue of being (initial all
applicable responses):





        
A small business investment company licensed by the U.S. Small Business
Administration under the Small Business Investment Company Act of 1958,
       
A business development company as defined in the Investment Company Act of 1940,
       
A national or state-chartered commercial bank, whether acting in an  individual
or fiduciary capacity,
       
An insurance company as defined in Section 2(13) of the Securities Act,
       
An investment company registered under the Investment Company Act of 1940,
       
An employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, where the investment decision is made by
a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, insurance company, or registered investment advisor, or an employee
benefit plan which has total assets in excess of $5,000,000,
       
A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940,
       
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation or a partnership with total assets in excess of $5,000,000,
       
A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of purchase exceeds $1,000,000.  For purposes of
this Exhibit A-1, "net worth" means the excess of total assets at fair market
value over total liabilities. For purposes of calculating net worth under this
section, (i) the primary residence shall not be included as an asset, (ii) to
the extent that the indebtedness that is secured by the primary residence is in
excess of the fair market value of the primary residence, the excess amount
shall be included as a liability, and (iii) if the amount of outstanding
indebtedness that is secured by the primary residence exceeds the amount
outstanding 60 days prior to the execution of this questionnaire, other than as
a result of the acquisition of the primary residence, the amount of such excess
shall be included as a liability.
       
Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 506(b)(2)(ii) of Regulation D,
       
A natural person who had an individual income in excess of $200,000 in each of
the two most recent calendar years, and has a reasonable expectation of reaching
the same income level in the current calendar year.  For purposes of this
Exhibit A-1, "income" means annual adjusted gross income, as reported for
federal income tax purposes, plus (i) the amount of any tax-exempt interest
income received; (ii) the amount of losses claimed as a limited partner in a
limited partnership; (iii) any deduction claimed for depletion; (iv) amounts
contributed to an IRA or Keogh retirement plan; (v) alimony paid; and (vi) any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income pursuant to the provisions of Section 1202 of the
Internal Revenue Code of 1986, as amended.
       
A corporation, partnership, trust or other legal entity (as opposed to a natural
person) and all of such entity's equity owners fall into one or more of the
categories enumerated above. (Note: additional documentation may be requested).

 
 
 
Exhibit 10.1  --  Page 12

--------------------------------------------------------------------------------

 

 

       
_________________________________
__________________________________
Name of Purchaser (Print)
 Name of Joint Purchaser (if any) (Print)
       
_________________________________
_________________________________
Signature of Purchaser
Signature of Joint Purchaser (if any)
       
_________________________________
_________________________________
Capacity of Signatory (for entities)
Date
   







Exhibit 10.1  --  Page 13

--------------------------------------------------------------------------------


 
 
EXHIBIT A-2 - REGULATION S PAGE
FOR NON-U.S. PURCHASERS


The undersigned Purchaser (a "Reg S Person") is not a U.S. Person as defined in
Section 902 of Regulation S promulgated under the Securities Act, and hereby
represents that the representations in paragraphs (1) through (9) are true and
correct with respect to such Reg S Person.

(1)
Such Reg S Person acknowledges and warrants that (i) the issuance and sale to
such Reg S Person of the Securities is intended to be exempt from the
registration requirements of the Securities Act, pursuant to the provisions of
Regulation S; (ii) it is not a "U.S. Person," as such term is defined in
Regulation S and herein, and is not acquiring the Securities for the account or
benefit of any U.S. Person; and (iii) the offer and sale of the Securities has
not taken place, and is not taking place, within the United States of America or
its territories or possessions.  Such Reg S Person acknowledges that the offer
and sale of the Securities has taken place, and is taking place in an "offshore
transaction," as such term is defined in Regulation S.

(2)
Such Reg S Person acknowledges and agrees that, pursuant to the provisions of
Regulation S, the Securities cannot be sold, assigned, transferred, conveyed,
pledged or otherwise disposed of to any U.S. Person or within the United States
of America or its territories or possessions for a period of one year from and
after the Closing Date, unless such Securities are registered for sale in the
United States pursuant to an effective registration statement under the
Securities Act or another exemption from such registration is available.  Such
Reg S Person acknowledges that it has not engaged in any hedging transactions
with regard to the Securities.

(3)
Such Reg S Person consents to the placement of a legend on any certificate, note
or other document evidencing the Securities and understands that the Company
shall be required to refuse to register any transfer of Securities not made in
accordance with applicable U.S. securities laws.

(4)
Such Reg S Person is not a "distributor" of securities, as that term is defined
in Regulation S, nor a dealer in securities. Such Reg S Person is purchasing the
Securities as principal for its own account, for investment purposes only and
not with an intent or view towards further sale or distribution (as such term is
used in Section 2(11) of the Securities Act) thereof, and has not pre-arranged
any sale with any other purchaser and has no plans to enter into any such
agreement or arrangement.

(5)
Such Reg S Person is not an Affiliate of the Company nor is any Affiliate of
such Reg S Person an Affiliate of the Company. An "Affiliate" is an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind (each of the
foregoing, a "Person") that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.  With respect to a Reg S Person, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Reg S Person will be deemed to be an Affiliate of such Reg S Person.

(6)
Such Reg S Person understands that the Securities have not been registered under
the Securities Act or the securities laws of any state and are subject to
substantial restrictions on resale or transfer.  The Securities are "restricted
securities" within the meaning of Regulation S and Rule 144, promulgated under
the Securities Act.

(7)
Such Reg S Person acknowledges that the Securities may only be sold offshore in
compliance with Regulation S or pursuant to an effective registration statement
under the Securities Act or another exemption from such registration, if
available.  In connection with any resale of the Securities pursuant to
Regulation S, the Company will not register a transfer not made in accordance
with Regulation S, pursuant to an effective registration statement under the
Securities Act or in accordance with another exemption from the Securities Act.

(8)
Such Reg S Person represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with the offering of
the Securities, including: (a) the legal requirements within its jurisdiction
for the purchase of the Securities; (b) any foreign exchange restrictions
applicable to such purchase; (c) any governmental or other consents that may
need to be obtained; and (d) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale or transfer of
the Securities.  Such Reg S person's subscription and payment for, and its
continued beneficial ownership of the Securities, will not violate any
applicable securities or other laws of the jurisdiction of its residence.

(9)
Such Reg S Person makes the representations, declarations and warranties as
contained in this Exhibit A-2 with the intent that the same shall be relied upon
by the Company in determining its suitability as a purchaser of such Securities.







_________________________________           __________________________________
Name of Purchaser (Print)                                       Name of Joint
Purchaser (if any) (Print) 




___________________________________      _________________________________
Signature of Purchaser                                                Signature
of Joint Purchaser (if any) 








                                                                           
________________
Capacity of Signatory (for entities)                      Date

Exhibit 10.1  --  Page 14

--------------------------------------------------------------------------------